 

Case 1:19-cr-00094-CCB Document 2 Filed 02/27/19 Page 1 of 1

t ' __ mean
ry y;_s_ t:;sT;-.:s'§' saint
: eis sigler I-“ west sss
IN THE UNITED sTATES DISTRICT CoU ` "*

FoR THE DISTRICT oF MARYLANF?)TPI§ FEB 27 AH l i= h?
§:¢.“.’z,-“-‘\r~:` p»~»~.…_ ii /

 

   
  
 

1 ` 'f»ct'sli§i'ii~§tizi§‘;

UNITED STATES OF AMERICA ' UNDER SEAL h )

t#l’…°_....__l sss 1
v.
Criminal No. @.C ©"l Q"O C£
KEITH ALLEN GLADSTONE
Defendant.
T

 

 

 

 

1 MOTION TO SEAL INDICTMENT

The United States of America, by its undersigned attorneys, moves this Honorable Court
to order and direct that this lndictment, the attending arrest warrant, and this motion be
SEALED, until the defendants have been arrested and until further order of this Court.

The defendant has not yet been arrested, and all evidence of the crime has not been
identified and located. Premature disclosure of the lndictment might cause the defendant to flee
and/or conceal evidence ci the offense

WHEREFORE, the government requests that this Motion, the Order, the Indictment, the
arrest Warrant and all other documents filed in this action be sealed until further order of the
Court, and that three (3) copies of the signed Indictment be provided by the Clerk to the United
States Attomey’s Oftice.

§ n ` Respectfully Submitted,

Robert K. Hur
United States Attorn`ey

 

Derek E. Hines
Assistant United States Attorneys

 

